                   Case 19-11466-KG             Doc 390       Filed 08/07/19        Page 1 of 4



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE
                                                                )
In re:                                                          )   Chapter 11
                                                                )
CENTER CITY HEALTHCARE, LLC d/b/a                               )
HAHNEMANN UNIVERSITY HOSPITAL, et al.,1                         )   Case No. 19-11466 (KG)
                                                                )
                                  Debtors.                      )   Jointly Administered
                                                                )   Re: Docket No. 384
                                                                )

       NOTICE OF AMENDED2 AGENDA FOR HEARING SCHEDULED FOR AUGUST 9,
                   2019 AT 9:30 A.M. (PREVAILING EASTERN TIME)
      BEFORE THE HONORABLE KEVIN GROSS, U.S. BANKRUPTCY COURT JUDGE3,4

  MATTERS GOING FORWARD:

  1.      Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors
          to Obtain Postpetition Secured Financing Pursuant To Section 364 of the Bankruptcy
          Code, (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens and
          Superpriority Administrative Expense Status, (IV) Granting Adequate Protection to the
          Prepetition Lender, (V) Modifying the Automatic Stay, (VI) Scheduling a Final Hearing,
          and (VII) Granting Related Relief [D.I. 53; filed: 07/01/19]

          Response Deadline: July 19, 2019 at 4:00 p.m. Extended to August 6, 2019 at 4:00 p.m.
          for the Official Committee of Unsecured Creditors (the “Committee”).

          Responses Received:

          A.       Informal response from ACE American Insurance Company and/or any of its
                   affiliates

  1
          The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
          number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
          Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
          PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
          Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
          Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
          (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
          230 North Broad Street, Philadelphia, Pennsylvania 19102.
  2
          All Amended Agenda items appear in bold.
  3
          The hearing will be held at the United States Bankruptcy Court for the District of Delaware, 824 Market
          Street, 6th Floor, Courtroom 3, Wilmington, Delaware 19801.
  4
          Parties who are unable to attend a hearing may request telephonic participation by contacting CourtCall toll
          free by phone (866-582-6878) or by facsimile (866-533-2946).



  35734168.1 08/07/2019
                 Case 19-11466-KG        Doc 390      Filed 08/07/19   Page 2 of 4



        B.       Philadelphia Gas Works’ Limited Response [D.I. 183; filed: 07/15/19]

        C.       Tenet Business Services Corporation and Conifer Revenue Cycle Solutions,
                 LLC’s Objection [D.I. 348; filed: 08/02/19]

        D.       Limited Objection to Entry of Filing Order filed by HSREP VI Holdings, LLC
                 and its affiliates [D.I. 352; filed: 08/02/19]

        E.       Objection of the Committee [D.I. 368; filed: 08/06/19]

        Related Documents:

        A.       Declaration of Allen Wilen in Support of First Day Relief [D.I. 2; filed:
                 07/01/19]

        B.       Interim Order (I) Authorizing the Debtors to Cash Collateral, (II) Granting
                 Adequate Protection, (III) Scheduling a Further Hearing, and (IV) Granting
                 Related Relief [D.I. 85; signed and docketed: 07/02/19]

        C.       Interim Order Under 11 U.S.C. §§ 105, 361, 363(c), 363(d), 364(c), 364(d),
                 364(e) and 507 and Bankruptcy Rules 2002, 4001 and 9014; (I) Authorizing
                 Debtors to Obtain Postpetition Financing; (II) Authorizing the Debtors to Use
                 Cash Collateral, (III) Granting Adequate Protection, and (IV) Scheduling a Final
                 Hearing Pursuant to Bankruptcy Rule 4001(b) and 4001(c) [D.I. 172; docketed:
                 07/12/19]

        D.       Notice of Hearing [D.I. 192; filed: 07/15/19]

        Status: This matter is continued to August 19, 2019 at 1:00 p.m.

2.      Debtors’ Motion for Entry of Orders (I)(A) Establishing Bidding Procedures Relating to
        the Sale of the Debtors’ Resident Program Assets, Including Approving a Break-Up Fee,
        (B) Establishing Procedures Relating to the Assumption and Assignment of Certain
        Executory Contracts, Including Notice of Proposed Cure Amounts, (C) Approving Form
        and Manner of Notice Relating Thereto, and (D) Scheduling a Hearing to Consider the
        Proposed Sale; (II)(A) Approving the Sale of the Debtors’ Resident Program Assets Free
        and Clear of All Liens, Claims, Encumbrances, and Interests, and (B) Authorizing the
        Assumption and Assignment of Certain Executory Contracts; and (III) Granting Related
        Relief [D.I. 142; filed: 07/09/19]

        Response Deadline: August 5, 2019 at 4:00 p.m. for approval of the sale to the Stalking
        Horse Bidder. Extended to August 6, 2019 at 4:00 p.m. for Jefferson/Abington.
        Objections to the Auction and the sale to a successful bidder may be raised at the hearing.




35734168.1 08/07/2019                             2
                 Case 19-11466-KG        Doc 390      Filed 08/07/19     Page 3 of 4



        Responses Received:

        A.       Temple University Health Systems, Inc.’s Limited Objection to Debtor’s
                 Notice of Proposed Assumption and Assignment of Executory Contracts [D.I.
                 359; filed: 08/05/19]

        B.       Limited Objection of The Association of American Medical Colleges and the
                 Educational Commission for Foreign Medical Graduates to the Resident
                 Program Bid Procedures Motion [D.I. 360; filed: 08/05/19]

        C.       Joinder of Accreditation Council for Graduate Medical Education to Limited
                 Objection of The Association of American Medical Colleges and the
                 Educational Commission for Foreign Medical Graduates to the Resident
                 Program Bid Procedures Motion [D.I. 361; filed: 08/05/19]

        D.       Limited Objection of MidCap Funding IV Trust in Response to Debtors’
                 Motion for Sale of Resident Program Assets [D.I. 362; filed: 08/05/19]

        E.       Objection of the United States to Debtors’ Motion for Entry of Order
                 Approving the Sale of the Debtors’ Resident Program Assets Free and Clear of
                 All Liens, Claims, Encumbrances, and Interests to the Stalking Horse Bidder
                 on the Terms of the Stalking Horse Bid as Set Forth in the Stalking Horse Sale
                 Agreement [D.I. 363; filed: 08/05/19]

        F.       Commonwealth of Pennsylvania Department of Health’s Continuing Limited
                 Objection to the Sale of the Resident Program Assets [D.I. 364; filed:
                 08/06/19]

        Related Documents:

        A.       Order (I)(A) Establishing Bidding Procedures Relating to the Sale of the Debtors’
                 Resident Program Assets, Including Approving a Break-Up Fee, (B) Establishing
                 Procedures Relating to the Assumption and Assignment of Certain Executory
                 Contracts, Including Notice of Proposed Cure Amounts, (C) Approving Form and
                 Manner of Notice Relating Thereto, and (D) Scheduling a Hearing to Consider the
                 Proposed Sale [D.I. 249; signed and docketed: 07/19/19]

        B.       Affidavit of Service of Publication [D.I. 317; filed: 07/30/19]

        C.       Notice of Extension/Continuance of Bid Deadline, Auction, and Sale Hearing
                 Date [D.I. 346; filed: 08/02/19]

        Status: This matter will be going forward.




35734168.1 08/07/2019                             3
                 Case 19-11466-KG    Doc 390    Filed 08/07/19   Page 4 of 4



Dated: August 7, 2019                     SAUL EWING ARNSTEIN & LEHR LLP

                                    By:   /s/ Mark Minuti
                                          Mark Minuti (DE Bar No. 2659)
                                          Monique B. DiSabatino (DE Bar No. 6027)
                                          1201 N. Market Street, Suite 2300
                                          P.O. Box 1266
                                          Wilmington, DE 19899
                                          Telephone: (302) 421-6800
                                          Fax: (302) 421-5873
                                          mark.minuti@saul.com
                                          monique.disabatino@saul.com

                                                 -and-

                                          Jeffrey C. Hampton
                                          Adam H. Isenberg
                                          Aaron S. Applebaum (DE Bar No. 5587)
                                          Centre Square West
                                          1500 Market Street, 38th Floor
                                          Philadelphia, PA 19102
                                          Telephone: (215) 972-7777
                                          Fax: (215) 972-7725
                                          jeffrey.hampton@saul.com
                                          adam.isenberg@saul.com
                                          aaron.applebaum@saul.com

                                          Proposed Counsel for Debtors and
                                          Debtors in Possession




35734168.1 08/07/2019                       4
